         Case 1:20-cr-00135-JMF Document 223 Filed 09/14/20 Page 1 of 2




NEW JERSEY OFFICE                                                            NEW YORK OFFICE
130 POMPTON AVENUE                                                            48 WALL STREET – 5 FL.
                                                                                                 TH


VERONA NJ 07044                                                               NYC, NY 10005
(973) 239-4300                                                               (646) 779-2746


                                     LORRAINE@LGRLAWGROUP.COM
                                        WWW.LGAULIRUFO.COM
                                      FAX: (973) 239-4310

                                           _________

                                                                     September 11, 2020
Via ECF
Hon. Jesse M. Furman                           Application GRANTED. The Clerk of Court is directed to terminate
United States District Court Judge             ECF No. 222. SO ORDERED.
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007                                                               September 14, 2020

                     Re: United States v Arguendas (Jacobb Padin)
                         20 Cr. 135 (JMF)

Dear Judge Furman:

         Jacobb Padin has been on temporary release since April 8, 2020, because of the threat
that COVID-19 posed to his health at the jail. Mr. Padin has shoulder surgery scheduled for
September 18, 2020, and Pretrial Services is aware of this and had approved him going to receive
the surgery. However, Mr. Padin was recently informed by the surgeon that they would like him
to remove his ankle monitor for the MRI and the surgery. I have discussed this matter with Mr.
Padin’s Pretrial Service Officer, Bernisa Mejia. Ms. Mejia has advised that she has no objection
to this request, and that Mr. Padin can go to her office prior to the surgery and have the ankle
bracelet removed, and then return to her office following the surgery to have the ankle bracelet
reattached. Andrew Chan, AUSA has no objection to this modification of bail. Therefore, we
respectfully request that Mr. Padin’s bail be modified for Pretrial Services to remove his ankle
bracelet for his scheduled surgery on September 18, 2020, and to have the ankle bracelet
reattached to his ankle by Pretrial Services following the surgery. Your Honor’s time and
consideration of this request is greatly appreciated.

                                                                         Respectfully submitted,
                                                                            s/
                                                                         Lorraine Gauli-Rufo
                                                                         Attorney for Jacobb Padin
        Case 1:20-cr-00135-JMF Document 223 Filed 09/14/20 Page 2 of 2




cc: Andrew Chan, AUSA
    Danielle Sassoon, AUSA
    Bernisa Mejia, PTSO (via email)




                                      2
